

Exhibit 10.1
 
AMENDMENT NO. 2
TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
 
     Amendment No. 2 to Third Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is entered into as of May 3, 2010, by and among
Energizer Receivables Funding Corporation, a Delaware corporation (“Seller”),
Energizer Battery, Inc., a Delaware corporation (“EBI”), as servicer (in such
capacity, the “Servicer”) Energizer Personal Care, LLC, a Delaware limited
liability company (“EPC”), as sub-servicer (in such capacity, the “Sub-Servicer”
and, together with Seller and Servicer, the “Seller Parties” and each a “Seller
Party”), Three Pillars Funding LLC (“Three Pillars”), Gotham Funding Corporation
(“Gotham”), Victory Receivables Corporation (“Victory” and, together with Three
Pillars and Gotham, the “Conduits” and each, a “Conduit”), The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), as an agent (in such
capacity, an “Agent”) and as administrative agent for the Purchasers (as defined
in the Purchase Agreement (as defined below)) (in such capacity, the
“Administrative Agent”), and SunTrust Robinson Humphrey, Inc. (“STRH”), as an
agent (in such capacity, an “Agent”).
 
RECITALS
 
     The Seller Parties, Three Pillars, Gotham, Victory, BTMU and STRH entered
into that certain Third Amended and Restated Receivables Purchase Agreement,
dated as of May 4, 2009 (as amended, restated or otherwise modified from time to
time and in effect immediately prior to the date hereof, the “Purchase
Agreement”).
 
     Each of the parties hereto now desires to amend the Purchase Agreement upon
the terms and subject to the conditions set forth herein. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings set
forth for such terms in the Purchase Agreement.
 
     In consideration of the premises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
     Section 1. Amendments to Purchase Agreement. The Purchase Agreement is
hereby amended as follows:
 
     (a) Section 7.1(k)(F) is hereby amended and restated in its entirety to
read as follows: 
 

--------------------------------------------------------------------------------



       (F) (1) at all times have a Board of Directors consisting of three
members, at least one of which is an Independent Director reasonably acceptable
to each Agent (such acceptability of any Independent Director appointed after
the date hereof must be evidenced in writing signed by each Agent; provided that
any Independent Director that has at least three (3) years of employment
experience with one or more of AMACAR Group, L.L.C., Lord Securities
Corporation, Global Securitization Services LLC or any other nationally
recognized entity that provides, in the ordinary course of their respective
businesses, advisory, management or placement services and independent director
services to issuers of securitization or structured finance instruments,
agreements or securities and that meets the other requirements of an Independent
Director set forth herein shall be deemed acceptable to the Agents) and (2) at
no time shall any of Seller, Servicer, Sub-Servicer, Provider, Originator, any
Original Seller, any of Seller’s members or managing members or any of their
respective Affiliates remove any Independent Director or replace any Independent
Director (other than a replacement by an individual that has at least three (3)
years of employment experience with one or more of AMACAR Group, L.L.C., Lord
Securities Corporation, Global Securitization Services LLC or any other
nationally recognized entity that provides, in the ordinary course of their
respective businesses, advisory, management or placement services and
independent director services to issuers of securitization or structured finance
instruments, agreements or securities and that meets the other requirements of
an Independent Director set forth herein), in each case without the prior
written consent of each Agent;
 
     (b) Section 9.1 is hereby amended by adding the following clause (m) to the
end thereof:
 
          (m) Seller shall fail to comply with Section 7.1(k)(F) hereof.
 
     (c) Section 12.1(c) is hereby deleted in its entirety.
 
     (d) The definitions of “Facility Termination Date” and “Liquidity
Termination Date” in Exhibit I of the Purchase Agreement are each hereby amended
by replacing the date “May 3, 2010” therein in its entirety with the date “May
2, 2011”.
 
     (e) The definition of “Affected Committed Purchaser” is hereby deleted in
its entirety.
 
     Section 2. Conditions to Effectiveness of Amendment. This Amendment shall
become effective upon the satisfaction of the conditions precedent that:
 
     (a) Amendment. Each Agent shall have received, on or before the date
hereof, executed counterparts of this Amendment, duly executed by each of the
parties hereto.
 
     (b) Fee Letter. Each Agent shall have received, on or before the date
hereof, executed counterparts of each Fee Letter entered into or amended and
restated as of the date hereof, duly executed by each of the parties thereto.
 
     (c) Opinions. On or before the date hereof, the Administrative Agent and
each Agent shall have received (i) favorable corporate, enforceability and
related opinions of Bryan Cave LLP, counsel to each of the Seller Parties, in
form and substance satisfactory to the Administrative Agent, its counsel, Mayer
Brown LLP, and each Agent and (ii) favorable opinions of internal counsel to
each of the Seller Parties, in form and substance satisfactory to the
Administrative Agent, its counsel, Mayer Brown LLP and each Agent.
 

--------------------------------------------------------------------------------



     (d) Representations and Warranties. As of the date hereof, both before and
after giving effect to this Amendment and any Fee Letter entered into or amended
and restated on the date hereof, all of the representations and warranties
contained in the Purchase Agreement and in each other Transaction Document shall
be true and correct as though made on and as of the date hereof (and by its
execution hereof, each of Seller and EBI shall be deemed to have represented and
warranted such).
 
     (e) No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment and any Fee Letter
entered into or amended and restated on the date hereof, no Amortization Event
or Potential Amortization Event shall have occurred and be continuing (and by
its execution hereof, each of Seller and EBI shall be deemed to have represented
and warranted such).
 
     (f) Payment of Fees. On or before the date hereof, Seller shall have paid
all fees required to be paid by it under any Transaction Document (including any
entered into or amended and restated on the date hereof).
 
     Section 3. Miscellaneous.
 
     (a) Effect; Ratification. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or an acknowledgement
of, any amendment, waiver or modification of any other term or condition of the
Purchase Agreement or any other Transaction Document or of any other instrument
or agreement referred to therein or (ii) prejudice any right or remedy which the
Administrative Agent, any Agent or any Purchaser may now have or may have in the
future under or in connection with the Purchase Agreement, as amended hereby, or
any other instrument or agreement referred to therein. Each reference in the
Purchase Agreement to “this Agreement,” “herein,” “hereof’ and words of like
import and each reference in the other Transaction Documents to the “Third
Amended and Restated Receivables Purchase Agreement,” the “Receivables Purchase
Agreement” or the “Purchase Agreement” shall mean the Purchase Agreement, as
amended hereby. This Amendment shall be construed in connection with and as part
of the Purchase Agreement and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Purchase Agreement and
each other instrument or agreement referred to therein, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
     (b) Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Purchase Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof.
 
     (c) Costs, Fees and Expenses. Seller agrees to reimburse the Administrative
Agent, each Agent and each Committed Purchaser upon demand for all of the
Administrative Agent’s, such Agent’s and such Committed Purchaser’s reasonable
costs, fees and expenses incurred in connection with the preparation, execution
and delivery of this Amendment (including the reasonable fees and expenses of
counsel to the Administrative Agent, such Agent or such Committed Purchaser).
 

--------------------------------------------------------------------------------



     (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
 
     (e) Severability. Any provision contained in this Amendment which is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
 
     (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.
 
     (g) CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AMENDMENT, AND EACH SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY AGENT OR
ANY COMMITTED PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY COMMITTED PURCHASER OR ANY
AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY AGENT OR ANY COMMITTED PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH
OF MANHATTAN, NEW YORK, NEW YORK.
 

--------------------------------------------------------------------------------